                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JOHN CURTIS DEWBERRY                              §

VS.                                               §                 CIVIL ACTION NO. 1:05cv440

DIRECTOR, TDCJ-CID                                §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner John Curtis Dewberry, an inmate confined at the Estelle Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brought this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be denied and dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. Petitioner filed objections to the magistrate judge’s Report and Recommendation.

       The court conducted a de novo review of the objections in relation to the pleadings and the

applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

petitioner’s objections are without merit and should be overruled.

       Petitioner has failed to show either that the state court adjudication was contrary to, or

involved an unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States or that the state court adjudication resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Particularly, when a petitioner brings an ineffective assistance claim under the

AEDPA, the relevant question is whether the state court’s application of the deferential Strickland

standard was unreasonable. See Beatty v. Stephens, 759 F.3d 455, 463 (5th Cir. 2014). “Both the
                                                  1
Strickland standard and AEDPA standard are ‘highly deferential,’ and ‘when the two apply in

tandem, review is doubly so.’” Id. (quoting Harrington, 562 U.S. at 105). Petitioner has failed to

satisfy his burden.

       Petitioner also requests an evidentiary hearing under Martinez v. Ryan, 566 U.S. 1 (2012).

However, petitioner raised his underlying substantive claims in his first state application for writ of

habeas corpus. See SHCR, Doc. 53-4 at 8-14. The Texas Court of Criminal Appeals denied

petitioner’s state application without written order. This is a determination on the merits. See

Singleton v. Johnson, 178 F.3d 381, 384 (5th Cir. 1999); Ex parte Torres, 943 S.W. 2d 469, 472

(Tex. Crim. App. 1997). Therefore, those claims were not procedurally defaulted. Federal habeas
courts are not an alternative forum for trying facts and issues which were insufficiently developed

in state proceedings. Williams v. Taylor, 529 U.S. 420, 437 (2000). Further, under Cullen v.

Pinholster, federal habeas review under 2254(d)(1) “is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       Additionally, the highest state court found counsel did not provide ineffective assistance. As

noted in the Report, the holdings in Martinez and Trevino v. Thaler, 569 U.S. 413 (2013), do not

furnish a federal habeas petitioner a vehicle for obtaining de novo federal habeas review of

substantive constitutional claims which the petitioner litigated unsuccessfully in a state habeas

corpus proceeding but now wishes to relitigate with new evidence and different counsel. See Report,

Doc. 61 at n.1. Petitioner has failed to show either deficient performance or prejudice related to his

claims against counsel. Further, petitioner has failed to show either that the state court adjudication

was contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States or that the state court adjudication resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence

presented in the state court proceeding. Accordingly, petitioner’s claims should be denied.

       Next, to the extent any of petitioner’s claims were procedurally defaulted, petitioner has

failed to show either cause or prejudice. Petitioner’s procedurally defaulted claims were not

                                                  2
substantial claims. A “substantial” claim is one that the petitioner demonstrates has “some merit.”

Martinez, 566 U.S. at 14; Ibarra v. Davis, 738 F. App’x 814, 817 (5th Cir. 2018). A claim of

ineffective assistance of counsel can be insubstantial if “it is does not have any merit or that it is

wholly without factual support,” or if “the attorney in the initial-review collateral proceeding did not

perform below constitutional standards.” Martinez, 566 U.S. at 16. Petitioner’s claims are without

factual support of valid underlying claims showing petitioner was entitled to a favorable ruling, and

the claims were not substantial claims of ineffective assistance of trial counsel.

        Moreover, petitioner has not shown sufficient prejudice to overcome any procedural default.

See Ibarra, 738 F. App’x at 817. A petitioner has an affirmative burden to prove prejudice.
Strickland, 466 U.S. at 693. To prove prejudice, the petitioner “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. A reasonable probability is one sufficient to undermine confidence in the

outcome. Id. It is insufficient for a defendant to show that the error had some conceivable effect on

the outcome of the proceeding. Id. at 693. Petitioner has failed to show a reasonable probability the

result of the proceeding would have been different but for counsel’s alleged errors. A conceivable

effect is not enough. Petitioner has failed to satisfy his standard of proof.

        Finally, petitioner is not entitled to the issuance of a certificate of appealability. An appeal

from a judgment denying federal habeas corpus relief may not proceed unless a judge issues a

certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

                                                   3
proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

531 U.S. 849 (2000).

       Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

have been consistently resolved adversely to his position. In addition, the questions presented are

not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of
appealability shall not be issued.

                                             ORDER

       Accordingly, petitioner’s objections are OVERRULED.                The findings of fact and

conclusions of law of the magistrate judge are correct and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendations.

      SIGNED this the 24 day of June, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                  4
